                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:19-CV-185-MR-DCK

 KENNY MARTIN,                                       )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 HARRAH'S NC CASINO COMPANY, LLC,                    )
 and BROOKS ROBINSON,                                )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion to Stay” (Document

No. 12) filed July 5, 2019. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, and in consultation with Judge Reidinger’s chambers, the undersigned

will deny the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion to Stay” (Document No. 12)

is DENIED.



                                           Signed: August 8, 2019
